DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: target module, grouping module, display module in claim 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “target module”, “grouping module” and “display module” are interpreted to correspond to target module 202, grouping module 204 and display module 206 which are parts of three-dimensional trajectory module 110 (Spec:[0046]). The three-dimensional trajectory module according to Fig. 3 is part of Computing device 102, thus it is some kind of processing device [0027].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “an image capture device” is indefinite. It is unclear what Applicant means by “an image capture device”. Is it any type of image capturing device or is it video camera. In BRI any radar, sonar , lidar, ladar  and VIDEO CAMERA can be image capturing device. The fact that Applicant builds group based on 3D image, which is called here point cloud, indicates that the image (in BRI was already calculated) is collected and Kalman filter is based on the sub-image(cluster) centroid. Due to this discrepancy Examiner interpreted   “an image capture device” as video camera.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-12, 14-20 and claims bellow are rejected under 35 U.S.C. 103 as being unpatentable over Wu US 20200191943 A1 in view of Farmer US 6085151 A.
Regarding claims 1, 10 16 Wu teaches
1. In a digital medium environment to estimate trajectories of physical objects in a physical environment, a method implemented by a computing device, the method comprising:
receiving, by a target module(100 fig. 1), radar data[0083] describing millimeter wavelength radio waves[0176] directed within the physical environment(fig. 1) using beamforming [0175]and reflected from the physical objects;(fig. 1)
generating, by the target module, a cloud of three-dimensional points[0197-0200] and (fig. 8) based on the radar data[0197], each of the three-dimensional points corresponding to a reflected millimeter wavelength radio wave within a sliding temporal window;([0116][0141-0142])
grouping, by a grouping module(130), the three-dimensional points into at least one group(clustering algorithm) based on Euclidean distances between the three-dimensional points within the cloud;[0206-0208] and
generating, by a display module for display in a user interface of a display device, [0162] indication of the trajectories[0237]
Wu also teaches using Kalman filter[0136]
but does not explicitly teach the information is 
an indication of a three-dimensional trajectory of a physical object corresponding to the at least one group using a Kalman filter to track a position and a velocity of a centroid of the at least one group in three-dimensions.
Farmer teaches
an indication of a three-dimensional trajectory of a physical object corresponding to the at least one group using a Kalman filter(abstract) to (intended use) track a position and a velocity of a centroid of the at least one group in three-dimensions.(abstract” The threat to the vehicle for a given target is assessed from estimates of the relative distance, velocity, and size of each target, and one or more vehicular devices are controlled responsive to the assessment of threat so as to enhance the safety of the vehicle occupant” )
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Wu with an indication of a three-dimensional trajectory of a physical object corresponding to the at least one group using a Kalman filter by Farmer in order enhance safety of the environment.	

Wu/Farmer teaches
3, 11, 18 The method as described in claim 1, wherein the physical object is a person.(Wu: fig. 1)

5, 12, 19 The method as described in claim 3, wherein the indication of the three-dimensional trajectory is generated without identifying the person or capturing data usable to identify the person. ([0236]“The disclosed system can determine whether or not there are people in a room, and a quantity of people in the room, with a visual representation showing the quantity of the people but not the identities of the people”)

6, 20 The method as described in claim 1, wherein the indication of the three-dimensional trajectory is generated without using an image capture device.(Wu: fig. 1 no video camera is present)

Although Wu does not explicitly teach
7. The method as described in claim 1, wherein the sliding temporal window corresponds to period of time that is less than 300 milliseconds.
It would have been obvious to one of ordinary skills in the art, at the time of invention to modify apparatus by Wu, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

 Wu/ Farmer teaches
8, 14 The method as described in claim 1, wherein the indication of the three-dimensional trajectory is displayed in the user interface as a virtual object relative to the physical object in digital video frames depicting the physical environment.[Wu: 0234]

9. The method as described in claim 1, wherein the grouping includes performing density-based spatial clustering of applications with noise.(Wu: claim 14) [0246]

Although Wu does not explicitly teach
15, 17 The system as described in claim 10, wherein the display module is further implemented to access path data describing path objects corresponding to detections of the physical objects in the physical environment and associate the physical object with a particular path object based on a distance between the centroid and a center of the particular path object.
Wu teaches distance between centroids is well known in the art [0214] for inter cluster measurements and also teaches identifying the trajectory of the all objects and visualization[0237]
Farmer teaches collision avoidance which indicate comparing the position of the object (for example stationary) with respect to the trajectory of the moving object (Col. 11, Lines 44-52) and therefore 
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Wu with collision avoidance by Farmers and compare the position of the centroid of the object with the trajectory of the other object in order to avoid the collision.	


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Farmer further in view of Baird US 4954837 A.

Wu/Farmer does not teach
2. The method as described in claim 1, wherein the Kalman filter is a six state Kalman filter.
  But Baird teaches
wherein the Kalman filter is a six state Kalman filter.(Col. 6, Lines 60-67).
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Wu/Farmer with six state Kalman filter by Baird in order to add velocity states to track moving targets (Baird: Col. 6, Lines 60-67).	
	


Claim(s) 4, 13 and claims bellow are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Farmer further in view of Allen US 20160210837 A1.
Regarding claims 4, 13 Wu/Farmer does no teach but Allen teaches
4, 13 The method as described in claim 3, further comprising generating an indication for display[0065] in the user interface that the person is within a threshold distance of an additional person within the physical environment. [0074] [0071]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Wu with indication for display by Allen in order to predict impact and provide the warning(title).	


Conclusion

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648                                                                                                                                                                                             
/TIMOTHY A BRAINARD/           Primary Examiner, Art Unit 3648